Citation Nr: 1413911	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 30 percent for vertigo.

3.  Entitlement to an initial compensable rating for bilateral pes planus with left heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to February 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran requested a hearing before a Travel section of the Board in an April 2010 VA Form 9.  He withdrew his request in a November 2011 statement.  


FINDINGS OF FACT

1.  The Veteran has migraine headaches at least once per month with characteristic prostrating attacks that do not result in severe economic inadaptability.

2.  The rating criteria reasonably describe the Veteran's vertigo disability level and symptomatology.  

3.  The Veteran's bilateral pes planus with left heel spur manifests with pain and difficulty with prolonged standing but no functional loss, indicative of at most a mild disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1-10, 4.14, 4.124a, Diagnostic Code (DC) 8100 (2013).

2.  The criteria for an evaluation in excess of 30 percent for vertigo have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1-10, 4.14, 4.87, DC 6204 (2013).

3.  The criteria for entitlement to a compensable disability rating for bilateral pes planus with left heel spur have not been met. 38 U.S.C.A. §§ 1155, 1503, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1-10, 4.14, 4.40, 4.45, 4.71(a), DCs 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

a. Migraine Headaches

The Veteran's migraine headache disability is rated at 10 percent under DC 8100.  

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define 'prostrating' nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  'Prostration' is defined as 'extreme exhaustion or powerlessness.'  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

Service treatment records reflect that in April 2008 the Veteran reported dizziness and headaches manifest with nausea and photophobia that occur weekly.  

The Veteran underwent a predischarge examination in January 2009 at which he reported headaches two to three times per week lasting up to a day and manifesting with light and sound sensitivity.  He reported that he stays in bed in a dark, quiet room and takes Motrin when a headache occurs.  He stated that the Motrin has been ineffective, and a July 2009 VA treatment note reflects that he requested alternate medication for his breakthrough migraines.

A January 2010 treatment note states that the Veteran reported headaches off and on but that they were well-controlled with his current medication.  In April 2010 the Veteran reported headaches and dizziness once a week that are occasionally severe enough to prevent him from doing his normal daily activities.

In his April 2010 substantive appeal, the Veteran stated that he has debilitating migraines three to four times per month that affects his job.

The Board finds that, giving the Veteran the benefit of the doubt, his migraine headache disability should be rated at 30 percent.  

The Board finds that the Veteran is competent and credible to describe his headache symptoms and their frequency.  His medical treatment records support his contention of regular headaches and do not clearly contradict his assertion that the headaches are debilitating, requiring him to retreat to a dark, quiet room and prevent him from engaging in his normal daily activities.  Although an April 2010 treatment record reflects that the headaches occur once a week and are only "occasionally" severe enough to prevent him from doing his normal daily activities, the Veteran has consistently stated that such debilitation occurs at least once a month.  Thus, the Board finds that a 30 percent evaluation is warranted. 

However, the Board finds the severity of his condition is not such that it more closely approximates the criteria for a 50 percent evaluation.  Although his headaches occur multiple times per month, the Board finds that he has not reported very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, the April 2010 treatment note suggests not all of the Veteran's headaches reach the level of severity to be considered prostrating as it indicates at least some do not prevent him from his normal daily activities.  In addition, although the Veteran has generically stated that the headaches affect his work, the evidence does not support that any impact is productive of severe economic inadaptability.  

Therefore, the Board finds that the Veteran is entitled to a 30 percent rating for his migraine headaches, but a preponderance of the evidence is against a higher rating.  The Board has also considered whether staged ratings are appropriate.  The Veteran has been reporting characteristic migraine headaches more than once a month since service; thus, the 30 percent rating is warranted throughout the period on appeal. The record does not reflect severe economic inadaptability for any portion of the period on appeal.  Thus, a staged rating of 50 percent is not warranted for any portion of the period on appeal.  

In an exceptional case where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

The Veteran reports headaches manifest with pain, nausea, and photophobia.  Ratings for neurological conditions anticipate impairment of vision and visceral manifestations.  38 C.F.R. § 4.120 (2013).  Pain is an anticipated part of the Veteran's disability given that migraines are a type of headache.  Dorland's Illustrated Medical Dictionary 1183 (31st ed. 2007).  Moreover, the ratings criteria are based in part on the overall effect on economic adaptability.  The Board finds that the criteria reasonably describe the Veteran's migraine disability level and symptomatology.  Referral for an extraschedular rating is not warranted.  38 C.F.R. § 3.321.

As such, the Board finds that the evidence is at least in equipoise in favor of a 30 percent rating for migraine headaches, but that the preponderance of the evidence is against a rating in excess of 30 percent.  The benefit-of-the-doubt rule applies only to the 30 percent rating, and the claim is granted to that extent only.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

b. Vertigo

The Veteran's vertigo is rated at 30 percent disabling under Diagnostic Code 6299-6204.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Under DC 6204, a 30 percent evaluation is warranted for peripheral vestibular disorders with dizziness and occasional staggering.  38 C.F.R. § 4.87.  

The Veteran has acknowledged that 30 percent is the maximum rating available under DC 6204, but contends that he is entitled to an extraschedular rating considering the effect the disability has had on his work.  The Board finds that referral for an extraschedular rating is not for vertigo.

As mentioned, in an exceptional case where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  Thun, supra.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, supra.  

The Veteran's complaints regarding vertigo involve episodes of dizziness, disorientation, and balance problems.  Service treatment records reflect that in April 2008 the Veteran reported dizziness and headaches manifest with nausea and photophobia that occur weekly.  In October 2008 the Veteran reported his vertigo symptoms were essentially gone with verapamil.  In December 2008 the Veteran underwent a predischarge medical examination.  He reported experiencing four episodes of dizziness per week lasting from two hours to all day and manifesting with disorientation and balance problems that requires him to sit or lay down with his eyes closed.  He reported taking verapamil and valium and being on limited duty as a result.  The examiner stated that during an episode of vertigo the Veteran should avoid climbing, heights, sudden movements of the head, and driving.

A July 2009 VA treatment note reflects that the Veteran reported his vertigo symptoms were essentially gone with verapamil.  A January 2010 treatment note states that the Veteran's dizziness is well-controlled with verapamil.  In April 2010 the Veteran again sought treatment reporting dizziness and a headache approximately once a week, occasionally severe enough to prevent him from doing his normal daily activities.  It was noted that verapamil was working well and the Veteran had shown improvement.

In his April 2010 substantive appeal the Veteran said he has migraines and vertigo three to four times per month that affects his job.

In this case, the evidence fails to show anything unique or unusual about the Veteran's service-connected vertigo that would render the schedular criteria inadequate.  The Veteran's symptoms, including dizziness, disorientation, and balance, are contemplated in the rating assigned.  The ratings schedule assigns ratings based on dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204.  Dizziness is clearly anticipated by the ratings schedule.  The Board notes that "staggering" is not a medical term of art.  Instead, it is a subjective term that the Board is competent to construe in the context of this case.  Cf. Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (when words are subjective and lack a precise medical meaning, the rating should be based on a subjective determination as to whether the condition meets the rating criteria).  "Stagger" may be defined as a reeling or unsteady gait or stance.  Merriam-Webster's Collegiate Dictionary 1214 (11th ed. 2012).  Within the context of this case, the Board construes "staggering" as a criterion that the vertigo effect the Veteran's ability to walk or stand steadily.  Thus, the Board finds that "staggering" encompasses the disorientation and balance problems that require the Veteran to sit or lay down with his eyes closed.  Thus, the ratings criteria reasonably describe the Veteran's symptoms in this case.  There are no complaints regarding vertigo not anticipated by the ratings criteria.  The Board concludes that referral for an extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, supra.  

c. Bilateral Pes Planus with Left Heel Spur

The Veteran's bilateral pes planus with left foot heel spur is rated noncompensable under Diagnostic Code 5015-5276.

Under Diagnostic Code 5276 for acquired flatfoot, a noncompensable evaluation is warranted when symptoms are mild and relieved by built-up shoe or arch support.  A 10 percent rating, regardless of whether the condition is unilateral or bilateral, is warranted for impairment which is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent rating for bilateral pes planus requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran was afforded a predischarge medical examination in January 2009.  He reported his bilateral flatfoot manifests with constant pain at the outer aspect of his feet that travels up his legs and is brought on by physical activity and relieved with rest or Motrin.  He reported stiffness and fatigue at rest and pain, weakness, and fatigue with standing or walking.  The examiner found that the Veteran's functional impairment included difficulty with prolonged standing.  

In addition to bilateral pes planus, the examiner diagnosed a plantar heel spur, but noted it was found on x-ray and asymptomatic.

Examination showed no tenderness to palpation.  There was a moderate degree of pes planus with valgus and misalignment of the mid and forefoot bilaterally.  Manipulation of the feet for correction could be accomplished without pain.  There was no edema, disturbed circulation, weakness, atrophy, tenderness, heat, redness, or instability was noted on exam.  There was active motion of the first metatarsophalangeal (MTP) joint bilaterally.  There was normal alignment of the Achilles tendon bilaterally, and no evidence of claw feet, hammertoes, Morton's metatarsalgia, hallux valgus or hallux rigidus.  There was no limitation with standing or walking noted on examination.  Gait was normal.

VA treatment records reflect that in April 2010 the Veteran sought treatment for his feet, complaining that the pain had increased over the past couple of years.  The Veteran had normal pedal pulses, intact sensation, and normal muscle strength.  Examination showed normal subtalar joint range of motion, gastroc equinus less than 10 degrees ankle dorsiflexion with knee extended, and tenderness over the plantar fascia and posterior tibial tendon.  The Veteran was given inserts and night splints as well as stretching protocol for both feet.

In his April 2010 substantive appeal the Veteran said his foot disability affects his ability to work due to severe pain with prolonged standing.

For a 10 percent rating under Diagnostic Code 5276, impairment must be moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  The January 2009 examiner specifically noted normal alignment of the Achilles tendon in addition to no pain with manipulation of the feet.  The Board does acknowledge the Veteran's competent statements that he experiences pain with use of his feet, particularly prolonged standing, but finds that the Veteran's condition is not overall of moderate severity and does not meet the other criteria for a compensable rating under Diagnostic Code 5276.  The medical evidence indicates the Veteran has a normal gait, normal muscle strength, and intact sensation in his feet.  Further, no loss of range of motion has been shown.  Based on the whole record, the Board finds that the Veteran's bilateral pes planus is no more than "mild" in degree.

The Board acknowledges that the Veteran's complaints of pain, weakness, and fatigability in his feet caused by his bilateral pes planus, and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  However, the Board finds that higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a compensable rating.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

In his January 2014 brief, the Veteran contended his pes planus with left heel spur should instead be rated under Diagnostic Code 5284 for other foot injuries.  

The Board concludes that a rating under 5284 for the Veteran's bilateral pes planus with a left heel spur is not warranted.  Diagnostic Code 5284 provides criteria for rating "other" foot injuries.  Within the context of the Diagnostic Codes for musculoskeletal disabilities of the foot, the word "other" can only mean disabilities other than those for which specific DCs exist.  See generally 38 C.F.R. § 4.71a, DCs 5276-5284.  Because DC 5276 specifically rates bilateral flatfoot, the disability under consideration here, DC 5284 is not for application based on its own terms.  Moreover, even if DC 5284 could be applied, the Board has already found that the Veteran's bilateral pes planus with a left heel spur results in no more than "mild" disability.  A compensable rating under DC 5284 requires at least "moderate" severity.  The Board finds that the Veteran is not entitled to a compensable rating under either Diagnostic Code 5276 or 5284 and notes that Diagnostic Code 5276 is the most appropriate code under which to rate the Veteran's pes planus as it relates specifically to that condition and the Veteran's only other identified foot disability, a plantar heel spur, has been noted to be asymptomatic.

The Board has also considered other diagnostic codes application to the foot, but finds that a higher rating is not warranted under any other code.  Diagnostic Codes 5277 through 5283 are not for application because there has been no objective findings of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.

The Board has also considered whether an extraschedular rating is warranted. 38 C.F.R. § 3.321(b); Thun, supra.  The Board finds that the Veteran's bilateral pes planus with left heel spur does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Veteran's primary complaint is pain, which is contemplated in the schedular rating assigned.  The ratings criteria anticipate additional, objective physical manifestations that indicate a more severe level of disability.  The Board notes that the left heel spur has been found to be asymptomatic.  The Board finds that the criteria reasonably describe the Veteran's bilateral pes planus with left heel spur. disability level and symptomatology.  Referral for an extraschedular rating is not warranted.  38 C.F.R. § 3.321.

As the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral pes planus and left foot heel spur, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

The claim for higher initial ratings arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or address prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  The RO provided this necessary SOC, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded predischarge medical examinations in December 2008 and January 2009.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial rating of 30 percent, but no higher, is granted for migraine headaches.

An initial rating in excess of 30 percent for vertigo is denied.

An initial compensable rating for bilateral pes planus with left foot heel spur is denied.




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


